           Case 3:20-cv-00019-KGB Document 21 Filed 02/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JOHNATHAN YASEVICH, et al.                                                             PLAINTIFF

v.                                Case No. 3:20-cv-00019 KGB

HERITAGE COMPANY, INC., et al.                                                      DEFENDANT

                                             ORDER

       On December 31, 2020, Chief Judge D.P. Marshall Jr. issued Administrative Order Ten–

Court Operations During The COVID-19 Pandemic (“Administrative Order Eight”), canceling all

civil jury trials scheduled through March 23, 2021. 1 This case is currently set for a bench trial on

February 22, 2021. The Court, on its own motion, removes this case from the February 22, 2021,

trial calendar given concerns recognized by the Court in Administrative Order Ten.

       The Court also on its own motion hereby extends all unexpired pretrial deadlines set forth

in the Court’s currently in-effect final scheduling order (Dkt. No. 13) and grants plaintiffs’ motion

for amended scheduling order (Dkt. No. 16).

       The Court will reset this matter for a bench trial by separate order and will issue an

amended final scheduling order that resets all unexpired pretrial deadlines.

       Dated this 2nd day of February, 2021.


                                              ____________________________________
                                              Kristine G. Baker
                                              United States District Judge




       1
         Administrative Order Ten is publicly accessible at:
https://www.are.uscourts.gov/news/administrative-order-ten-court-operations-during-covid-19-
pandemic
